Citation Nr: 1446082	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to January 14, 2010, for the grant of service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to February 1982 and from March 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran requested a hearing before a Decision Review Officer (DRO) in his September 2011 letter; however, in a January 2012 statement, the Veteran withdrew his request for the hearing.  The hearing request is therefore deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran's January 17, 2007 claim for entitlement to service connection for symptoms of tinnitus and vertigo, when combined with VA clinicians' findings during the pendency of the claim, reasonably raises the issue of service connection for Meniere's disease.

2.  The rating decision which the RO issued in October 2009 expressly considers and rejects entitlement to service connection for Meniere's disease, and as such constitutes a denial of that claim.

3.  New evidence generated by a VA clinician at a VA facility in September 2010, which includes a finding that the Veteran likely has Meniere's disease because all other tests are negative, constitutes new and material evidence received within one year of the issuance of the October 2009 rating decision, and vitiates the finality thereof with respect to the denial of service connection for Meniere's disease.

4.  The Veteran's January 17, 2007 claim is the effective date from which it can be determined that his Meniere's disease had its onset in service.

CONCLUSION OF LAW

The criteria for an effective date of January 17, 2007, for the grant of entitlement to service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a grant of service connection for Meniere's disease should be January 17, 2007.  

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2).

In this case, the Veteran initially filed a claim for entitlement to service connection for symptoms of tinnitus and vertigo, as well as a claim for an increased rating for service-connected hearing loss, that VA received on January 17, 2007.  This constituted a claim for entitlement to service connection for Meniere's disease because the Veteran identified the symptoms, a VA diagnosis was of record during the pendency of the claim, and the RO actually adjudicated the issue in a rating decision issued in October 2009.

First, when a claimant makes a claim, he is seeking service connection for his identified symptoms regardless of the label or diagnosis that he, as a layperson, attaches to those symptoms.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (veterans are not subject to a strict pleading standard).  Here, the Veteran's identification of tinnitus and vertigo squarely raises consideration of Meniere's disease, which is defined as "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema."  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY, 30th Ed. (2003), p. 538.

Second, VA treatment records raised the diagnosis of Meniere's disease as an explanation for the Veteran's claimed tinnitus and vertigo contemporaneously with the Veteran's claim.  Specifically, a VA physician found in March 2007 that the Veteran's audiological symptoms were "more c/w [consistent with] menieres," and another VA physician found in April 2007 that the Veteran's "vertigo and fullness in ears [is] c/w meniere's," and diagnosed "likely meniere's vs. basilar migraine."

Third, the RO actually considered and denied the issue of entitlement to service connection for Meniere's disease in its rating decision issued in October 2009.  Although the RO did not enumerate the issue of service connection for Meniere's disease, it considered "the possibility of Meniere's disease" and rejected service connection because it found that a January 2009 VA examination report finding no specific evidence of Meniere's disease was more probative.  As the United States Court of Appeals for Veterans Claims (Court) has held, "an RO decision may constitute an adjudication of a claim where the RO decision addresses the claim in a manner sufficient for a claimant to deduce that the claim was adjudicated."  See Ingram v. Nicholson, 21 Vet. App. 232, 247 (2007), citing Deshotel v. Nicholson, 457 F.3d 1258, 1259-61 (2006).  Here, the RO's decision is sufficient to show that the issue of entitlement to service connection for Meniere's disease was considered and denied.

Having established that a claim for entitlement to service connection for Meniere's disease was considered and denied, the next enquiry is whether that decision became final.  The Board finds that the decision did not become final.  New evidence generated by a VA clinician at a VA facility in September 2010, which includes a finding that the Veteran likely has Meniere's disease because all other tests are negative, constitutes new and material evidence received within one year of the issuance of the October 2009 rating decision.  The evidence is new because it represents the initial findings from pertinent test results.  The evidence is material because it relates to the basis for the October 2009 denial-namely, that there was then no specific evidence of Meniere's disease.  Consequently, the September 2010 VA treatment record vitiates the finality of the denial of service connection for Meniere's disease in the October 2009 rating decision.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Finally, the Board finds that January 17, 2007, the date of the Veteran's claim, is the effective date from which it can be determined that his Meniere's disease had its onset in service.  38 C.F.R. § 3.400(b)(2).  As discussed above, the claim has been pending since that date.  Further, the Veteran competently and credibly reported experiencing symptoms of Meniere's disease-including tinnitus, vertigo, and hearing loss-in his January 2007 claim, and was subsequently granted service connection for those disorders.  Moreover, the most probative medical evidence includes the September 2010 VA clinician's finding that the Veteran likely has Meniere's disease because all other tests are negative, and the November 2010 VA examiner's diagnosis of Meniere's disease based upon clinical findings.  Consequently, an effective date of January 17, 2007, is warranted for the grant of service connection for Meniere's disease.  In reaching this determination, the Board is mindful that a veteran is precluded from receiving VA disability compensation payments while concurrently receiving active service pay, which includes pay received for active duty, ACDUTRA, or INACDUTRA. 38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2013).


ORDER

Subject to the law and regulations governing payment of monetary benefits an effective date of January 17, 2007, and no earlier, with the exclusion of the period from March 20, 2008, to January 3, 2009, for service connection for Meniere's disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


